Exhibit 99.4 News RiT TECHNOLOGIES RETURNS TO GROWTH & SLASHES NET LOSS IN Q1 2010 62% Increase in Revenues, 49% Reduction in Net Loss STINS COMAN Extends Convertible Loan by Additional 12 Months Tel Aviv, Israel – May 17, 2010 – RiT Technologies (NASDAQ: RITT), today announced its financial results for the first quarter ended March 31, 2010. Revenues for the first quarter of 2010 were $2.6 million, up 62% compared with $1.6 million for the first quarter of 2009. Net loss for the quarter was $995K, or $0.38 per share (on a basic and diluted basis), down 49% compared with $1,958K, or $0.75 per share (on a basic and diluted basis), for the first quarter of 2009. Convertible Loan As announced on April 28, 2010, STINS COMAN, RiT’s controlling shareholder, has extended the term of its $10 million convertible loan agreement by an additional 12 months until June 11, 2011. During this extended period, RiT will be entitled to call for any additional portion of the loan according to the terms of the original agreement signed in June 2009. According to that agreement, STINS COMAN would provide RiT a credit line of up to $10 million, with the outstanding principal accruing at an annual interest rate of 2.47%. As of March 31st, RiT had drawn approximately $2.85 million (principal) of the loan. Comments of Management “We have reported a return to top-line growth and a significant reduction of our net loss – positive results that demonstrate the success of the first stage of our stabilization plan,” commented Mr. Avi Kovarsky, RiT’s President & CEO. “Our recent re-organization has reduced our operating expenses and given us the right structure for reaching our strategic business objectives. As a result, RiT is now positioned to achieve profitable growth despite ongoing market challenges, and we can shift our focus towards further improving the top line.” Mr. Kovarsky continued, “To this end, we are moving in two parallel directions. On the one hand, we continue to focus on closing the significant deals in the sales pipeline of our traditional IIM (Intelligent Infrastructure Management) business. In parallel, we have begun branching out into promising tangent markets to leverage our recently-developed technologies in the area of optical lasers. As announced last week, we will soon be launching a new product line of laser-speed traffic cameras designed for use by traffic police. This advanced product will enable us to leverage our international presence while also expanding our addressable market significantly.We are very excited by its prospects.” Mr. Kovarsky concluded, “With improving results, an expanded product line, a streamlined operating structure and full backing from our shareholders, we feel well positioned as we enter 2010.” News About RiT Technologies RiT is a leading provider of intelligent solutions for infrastructure management, asset management, environment and security, and network utilization. RiT Enterprise solutions address datacenters, communication rooms and workspace environments, ensuring maximum utilization, reliability,decreased downtime, physical security, automated deployment, asset tracking, and troubleshooting. RiT Environment and Security solutions enable companies to effectively control their datacenters, communications rooms and remote physical sites and facilities in real-time, comprehensively and accurately. RiT Carrier solutions provide carriers with the full array of network mapping, testing and bandwidth qualification capabilities needed for access network installation and service provisioning. RiT's field-tested solutions are delivering value in thousands of installations for top-tier enterprises and operators throughout the world. For more information, please visit our website: www.rittech.com Safe Harbor Statement In this press release, all statements that are not purely about historical facts, including, but not limited to, those in which we use the words “believe,” “anticipate,” “expect,” “plan,” “intend,” “estimate", "forecast", “target”, “could” and similar expressions, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.For example, when we discuss a field trial which could lead to a multi-million dollar Carrier deal, we are using a forward looking statement. While these forward-looking statements represent our current judgment of what may happen in the future, actual results may differ materially from the results expressed or implied by these statements due to numerous important factors, including, but not limited to, those described under the heading “Risk Factors” in our most recent Annual Report filed with the Securities and Exchange Commission (SEC) on Form 20-F, which may be revised or supplemented in subsequent reports filed with the SEC.These factors include, but are not limited to, the following: our ability to raise additional financing, if required; the continued development of market trends in directions that benefit our sales; our ability to maintain and grow our revenues; our dependence upon independent distributors, representatives and strategic partners; our ability to develop new products and enhance our existing products; the availability of third-party components used in our products; the economic condition of our customers; the impact of government regulation; and the economic and political situation in Israel.We are under no obligation, and expressly disclaim any obligation, to update the forward-looking statements in this press release, whether as a result of new information, future events or otherwise. COMPANY CONTACT: Eran Ayzik CFO +972-3-766-4249 erana@rit.co.il RiT Technologies Ltd. -2 - News RiT TECHNOLOGIES LTD. STATEMENTS OF OPERATIONS (U.S GAAP) (U.S dollars in thousands, except per share data) For the three months ended March 31, (Unaudited) U.S. $ U.S. $ Sales Cost of sales Gross profit Operating costs and expenses: Research and development Sales and marketing General and administrative Total operating expenses Operating loss ) ) Financial loss, net ) ) Net Loss ) ) Basic and diluted net loss per ordinary share ) ) Weighted average number of ordinary shares, used to compute basic and diluted net loss per ordinary share RiT Technologies Ltd. -3 - News RiT TECHNOLOGIES LTD. CONSOLIDATED BALANCE SHEETS (U.S GAAP) (U.S dollars in thousands) March 31, 2010 December 31, 2009 (Unaudited) (Unaudited) Assets Current Assets Cash and cash equivalents Trade receivables, net Other current assets Assets held for severance benefits - Inventories Total Current Assets Long term Assets Trade receivables, net 85 Assets held for severance benefits Property and Equipment Cost Less - accumulated depreciation Total Assets Liabilities and Shareholders' Equity Current Liabilities Short-term Loan - Trade payables Other payables and accrued expenses Liability in respect of employees' severance benefits - Total Current Liabilities Long-term Liability Convertible loan from principal shareholder Liability in respect of employees' severance benefits Total liabilities Shareholders' Equity Share capital Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity RiT Technologies Ltd. -4 -
